  Case 3:10-cr-00199-HEH Document 85 Filed 10/29/20 Page 1 of 3 PageID# 635




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


UNITED STATES OF AMERICA
                                                  Criminal No. 3:10CR199-HEH
                                                  Civil Action No. 3:20cv00836


JOSEPH THOMAS SMITH,

       Petitioner.


                              MEMORANDUM OPINION
                         (Dismissing Successive § 2255 Motion)

       By Memorandum Opinion and Order entered on November 19, 2015,the Court

denied a 28 U.S.C. § 2255 motion filed by Joseph Smith. (ECF Nos.60,61.) On

September 24, 2020,the Court received from Smith a "Motion For Administrative

Review." (ECF No. 84.) For reasons set forth below, the Motion For Administrative

Review will be dismissed without prejudice as a successive, unauthorized § 2255 motion.

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the

jurisdiction ofthe district courts to hear second or successive applications for federal

habeas corpus relief by prisoners attacking the validity of their convictions and sentences

by establishing a "gatekeeping mechanism." Felker v. Turpin, 518 U.S. 651,657(1996)

(internal quotation marks omitted). Specifically,"[bjefore a second or successive

application permitted by this section is filed in the district court, the applicant shall move

in^e appropriate court ofappeals for an order authorizing the district court to consider

the application." 28 U.S.C. § 2244(b)(3)(A).
  Case 3:10-cr-00199-HEH Document 85 Filed 10/29/20 Page 2 of 3 PageID# 636




       The United States Court of Appeals for the Fourth Circuit has held that inmates

may not avoid the bar on successive collateral attacks on their convictions and sentences

by inventive labeling. See United States v. Winestock, 340 F.Bd 200, 206(4th Cir. 2003).

"Call it a motion for a new trial, arrest ofjudgment, mandamus, prohibition, coram nobis,

coram vobis, audit querela ..., the name makes no difference. It is substance that

controls." Melton v. United States, 359 F.3d 855,857(7th Cir. 2004)(citing Thiirman v.

Gramley,91 F.3d 185, 186-87(7th Cir. 1996)). Thus,"[a]ny motion filed in the district

court that imposed the sentence, and substantively within the scope of§ 2255[(a)], is a

motion under § 2255, no matter what title the prisoner plasters on the cover." Id. (citing

Ramunno v. United States, 264 F.3d 723 (7th Cir. 2001)).

       Smith continues to challenge his underlying convictions by complaining that, inter

alia, that his attorney had a conflict of interest. Therefore, the Motion For Administrative

Review must be treated as a successive § 2255 motion. See id. The Clerk will be

directed to assign a civil action number to the Motion For Administrative Review. (ECF

No. 84.) The Motion For Administrative Review will be dismissed for want of

jurisdiction.

       An appeal may not be taken from the final order in a § 2255 proceeding unless a

judge issues a certificate of appealability ("COA"). 28 U.S.C. § 2253(c)(1)(B). A COA

will not issue unless a prisoner makes "a substantial showing of the denial ofa

constitutional right." 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when

"reasonable jurists could debate whether(or, for that matter, agree that)the petition

should have been resolved in a different manner or that the issues presented were
  Case 3:10-cr-00199-HEH Document 85 Filed 10/29/20 Page 3 of 3 PageID# 637




'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel,529 U.S.

473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880,893 n.4(1983)). Smith has

not satisfied this standard. Accordingly, a certificate of appealability will be denied.

        An appropriate Order will follow.



                                                         Is/
                                            HENRY E. HUDSON
Date:      Zf JLo2j0                        SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
